   Case 1:20-cv-00067-C Document 24 Filed 08/25/21                         Page 1 of 1 PageID 565



                            IN THE LINITED STATES DISTzuCT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                           ABILENE DIVISION

RUTHIE J,,I                                           )
                                                      )
                          PIaintifl-.                  )
                                                       )
                                                       )
                                                      )
KILOLO KIJAKAZI,                                       )
Acling Commissioner of Social Security,                )
                                                      )
                          Dcl'endant.                  )   Civil Action No. 1:20-CV-067-C-BU

                                                ORDER

       Before the Court are the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge therein advising that the Commissioner's decision should be reversed

and this   civil action should be remanded for further proceedings.2

       The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby ADOPTED as the findings and conclusions of the Court. For the reasons stated

therein, the decision of the Commissioner is hereby REVERSED and this civil action is

REMANDED fbr further proceedings.

           SO ORDERED.

           Dated August   ;(       2021.
                                                                       I
                                                                                           )
                                                  SA           C       GS
                                                  S        R       ED STATES DI        zuCT JUDGE


           I                                                                       ersigned identifies the
           To protect privacy concems ofplaintiffs in social security cases, the
Plaintiff only by first name and last initial.
           2
        Neilher party has filed objections to Ihe Magislrate Judge's Findings, Conclusions, and
Reconrmendation and the tirne to do so has now expired.
